Per Curiam.
This cause having heretofore been submitted to the Court upon the transcript of the record of the Orders aforesaid, and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it is considered, ordered and decreed that the orders herein granting a temporary injunction and denying a motion to dissolve the injunction, and appealed from, are reversed on the authority of Coker v. Dawkins, 21 Fla. 141, with directions to dismiss the bill of complaint at the cost of the complainant appellee.
It is so ordered.
All concur.